Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant's election without traverse of Group I (claims 1-11) in the reply filed on 8/26/22 is acknowledged. 
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/22.  Currently claims 1-11 are under consideration.
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
5.	The Information disclosure Statement (IDS) filed on 9/15/21 has been considered as to the merits before the First Action. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-11 are rejected under pre-AlA 35 U.S.C. 102(a)(1) as being
anticipated by Lamb et al. (Science 2006, 313:1929-1935), as evidenced by Bacus (US
2011/0150798 A1).
Lamb et al. teach, throughout the whole document, a system for identifying
connections between perturbagens and genes associated with a skin hyperpigmentation condition, comprising: (a) at least one computer readable medium
(i.e., the computer readable medium that all the gene-expression profiles or signatures
are stored) having stored thereon a plurality of instances (e.g., various gene expression
signatures obtained with perturbagens used to treat SKMEL5 cells (which are human
melanoma cells, see page 1929, column 3, paragraph 3)) and a skin
hyperpigmentation-relevant gene expression signature (e.g., the gene expression
signature of instance No. “504” obtained with troglitazone. As evidenced by Bacus
(paragraphs [0007]-[0013] and [0044)), troglitazone is a skin-lightening agent (see
paragraphs [0007]-[0013]) which has efficacy in treating “age spots” or other
hyperpigmentation-relevant skin changes associated with aging (see paragraph [0044)).
Thus, the gene expression signature of instance No. “504” obtained with troglitazone is
a skin hyperpigmentation-relevant gene expression signature) (Table S1; Abstract; page
1930, column 1, paragraphs 3-4), wherein the instances and the gene expression
signature are derived from one of a human keratinocyte cell, a human fibroblast cell, a
human melanocyte cell, or a human melanoma cell (e.g., SKMEL5 cells which are
human melanoma cells, see page 1929, column 3, paragraph 3), wherein each instance
comprises an instance list of rank-ordered identifiers of differentially expressed genes,
and wherein the hyperpigmentation-relevant gene expression signature comprises one
or more gene expression signature lists of identifiers representing differentially
expressed genes associated with a hyperpigmentation condition or differentially
expressed genes associated with a benchmark skin-lightening agent (e.g., troglitazone)
(see the whole document, particularly page 1930, column 2, paragraph 3); (b) a programmable computer comprising computer-readable instructions (i.e., the
programmable computer comprising the “pattern-matching software”. See Abstract;
Figure 1; page 1930, column 2, paragraph 2 — column 3, paragraph 1) that cause the
programmable computer to execute one or more of the following: (i) accessing the
plurality of instances and a hyperpigmentation-relevant gene expression signature
stored on the computer readable medium; (ii) comparing the hyperpigmentation-relevant
gene expression signature to the plurality of the instances, wherein the comparison
comprises comparing each identifier in the gene expression signature list with the
position of the same identifier in the instance list for each of the plurality of instances;
and (iii) assigning a connectivity score to each of the plurality of instances (Figure 1;
page 1930, column 2, paragraph 2 — column 3, paragraph 1).
The system according to Lamb et al., further comprising a microarray scanner
(e.g., the microarray scanner from the Affymetrix GeneChip instrument system. See
page 1930, column 1, paragraph 4; also see the “Materials and Methods” section form
the attached “Supporting Online Material”) for receiving a sample comprising human
keratinocyte, fibroblast, melanocyte or melanoma cells; and a second programmable
computer (e.g., the computer from the Affymetrix GeneChip instrument system. See
page 1930, column 1, paragraph 4; also see the “Materials and Methods” section form
the attached “Supporting Online Material”) for transmitting gene expression data from
the scanner to the first programmable computer. The system according to Lamb et al., further comprising an array of perturbagens (e.g., a wide array/variety of perturbagens) for application to the human keratinocyte, fibroblast, melanocyte or melanoma cells (page 1929, column 3, paragraphs 2-3; page 1930, column 1, paragraph 4; Figure 1).
The system according to Lamb et al., wherein the hyperpigmentation-relevant
gene expression signature (i.e., the gene expression signature of instance No. “504”
obtained with troglitazone) comprises one or more gene expression signature lists of
identifiers representing differentially expressed genes (see page 1930, column 2,
paragraph 3) associated with a benchmark skin-lightening agent (i.e., troglitazone), and
the system further comprises a data architecture (e.g., pattern-matching algorithms. See
Figure 1) which allows the system to identify at least one putative skin active agent
having potential efficacy in treating a skin hyperpigmentation condition (as illustrated in
Figure 1, the pattern-matching algorithms allows the system to identify any perturbagen
having potential efficacy in treating a condition. Since troglitazone was used by Lamb et
al. as one of the perturbagens to generate the gene-expression signatures stored in the
system and troglitazone is a skin-lightening agent (thus would necessarily have
potential efficacy in treating a skin hyperpigmentation condition), the pattern-matching
algorithms would allow the system to identify troglitazone which has potential efficacy in
treating a skin hyperpigmentation condition). The system according to Lamb et al., wherein the programmable computer assigns a connectivity score to each of the plurality of instances (Figure 1; page 1930, column 2, paragraph 2 — column 3, paragraph 1). The remaining portion of the wherein clause (i.e., “if an instance has a positive connectivity score, a perturbagen associated with the instance is identified as a putative skin active agent having potential efficacy in the treatment of a hyperpigmentation condition, and if an instance has a negative connectivity score, a perturbagen associated with the instance is identified as a putative skin active agent having potential efficacy as a skin-darkening agent”) merely recites an
intended use, and it does not introduce any additional structural limitation to the claimed
system.
The system according to Lamb et al., wherein the benchmark skin-lightening
agent (e.g., troglitazone) comprises an agent selected from the group consisting of a
melanocyte stimulation inhibitor, an anti-inflammatory agent (as evidenced by Bacus
(see paragraphs [0006] and [0042]), troglitazone is an anti-inflammatory agent), an
alpha-MSH pigment induction antagonist, a melanophage dermal residence time
suppressor, a melanin synthesis-associated enzyme, an adrenergic beta receptor
inhibitor, an antioxidant, a melanosome transport inhibitor, a vitamin B3 compound,
hexamidine diisothionate, N-acetyl-glucosamine, an N-acyl amino acid compound,
hydroquinone, a retinoid compound, hexyldecanol, and combinations thereof. The system according to Lamb et al., wherein the rank-ordered list of identifiers
is arranged so that an identifier associated with each gene that is not differentially
expressed is positioned between the identifier associated with the most up-regulated
gene and the identifier associated with the most down-regulated gene (page 1930,
column 2, paragraph 3; Figure 1).
The system according to Lamb et al., wherein the identifiers are selected from
the group consisting of gene names, gene symbols, and microarray probe set IDs (see
page 1930, column 2, paragraph 3; also see the “Materials and Methods” section form
the attached “Supporting Online Material”).

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
12/3/22

/LISA V COOK/Primary Examiner, Art Unit 1642